EXHIBIT 10.33

 

AMENDMENT NUMBER TWO

TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of May 15, 2002 by and between FOOTHILLCAPITAL CORPORATION, a
California corporation (“Lender”), and BRIO SOFTWARE, INC., formerly known as
Brio Technology, Inc., a Delaware corporation (“Borrower”), with reference to
the following:

 

WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement, dated as of December 14, 2001, as amended by that certain Amendment
Number One to Loan and Security Agreement, dated as of February 27, 2002 (as so
amended, and as further amended, restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), pursuant to which Lender has made
certain loans and financial accommodations available to Borrower;

 

WHEREAS, Borrower has requested that Lender amend the Loan Agreement as provided
herein; and

 

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to amend the Loan Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Defined Terms. All terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Loan Agreement.

 

2. Amendments to the Loan Agreement.

 

(a) Section 1.1 of the Loan Agreement hereby is amended by amending and
restating the definition of “EBITDA” as follows:

 

“EBITDA” means, with respect to any fiscal period, (a) Borrower’s and its
Subsidiaries consolidated net earnings (or loss), plus (b) extraordinary
non-cash losses occurring on or prior to June 30, 2002 and in an aggregate
amount up to $500,000, plus a one-time non-cash expense resulting from the
devaluation of the Borrower’s computers and related technology in an aggregate
amount not to exceed $3,000,000 solely during the period of April 1, 2002
through June 30, 2002, minus (c) extraordinary gains, plus interest expense,
income taxes, and depreciation and amortization, plus the stock compensation
charge directly derived from Borrower’s repricing of its stock options and the



--------------------------------------------------------------------------------

associated variable plan accounting charge for such period, as determined in
accordance with GAAP.

 

(b) Section 7.19(a) of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:

 

(a) EBITDA. Fail to maintain (i) EBITDA greater than or equal to <$750,000> for
the quarter ending December 31, 2001; and (ii) EBITDA measured on a fiscal
quarter-end basis, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount

--------------------------------------------------------------------------------

 

Applicable Period

--------------------------------------------------------------------------------

$750,000

  For the 3 month period ending March 31, 2002

$800,000

  For the 3 month period ending June 30, 2002

$800,000

  For the 3 month period ending September 30, 2002

$1,200,000

  For the 3 month period ending December 31, 2002

$1,800,000

  For the 3 month period ending March 31, 2003 and as of the last day of each
fiscal quarter thereafter

 

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

(a) Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;

 

(b) The representations and warranties in this Amendment, the Loan Agreement, as
amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(c) Borrower shall be in good standing in the jurisdiction of its incorporation
and in each other jurisdiction in which any of Borrower’s assets are located or
in which Borrower’s failure to be duly qualified or licensed would constitute a
Material Adverse Change;



--------------------------------------------------------------------------------

(d) After giving effect to this Amendment, no Event of Default or event which
with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof, nor shall
result from the consummation of the transactions contemplated herein; and

 

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or Lender, or any of their Affiliates.

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) the execution, delivery, and performance of this Amendment and
of the Loan Agreement are within Borrower’s powers, have been duly authorized by
all necessary action, and are not in contravention of any law, rule, or
regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or Governmental Authority, or of the terms of its Governing
Documents, or of any contract or undertaking to which it is a party or by which
any of its properties may be bound or affected, (b) this Amendment and the Loan
Agreement, as amended by this Amendment, constitute Borrower’s legal, valid, and
binding obligation, enforceable against Borrower in accordance with its terms,
and (c) this Amendment has been duly executed and delivered by Borrower.

 

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

 

6. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered, shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be equally effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

7. Effect on Loan Documents.

 

(a) The Loan Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power, or remedy of Lender under the Loan Agreement, as in effect
prior to the date hereof. The modifications herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future



--------------------------------------------------------------------------------

non-compliance with the Loan Agreement, and shall not operate as a modification
to any further or other matter, under the Loan Documents.

 

(b) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.

 

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

 

8. Further Assurances. Borrower shall execute and deliver all agreements,
documents, and instruments, in form and substance satisfactory to Lender, and
take all actions as Lender may reasonably request from time to time, to perfect
and maintain the perfection and priority of the security interests of Lender in
the Collateral and to fully consummate the transactions contemplated under this
Amendment and the Loan Agreement.

 

9. Entire Agreement. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference thereto, embody the entire understanding and agreement between
the parties hereto and thereto with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings, and inducements,
whether express or implied, oral or written.

 

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BRIO SOFTWARE, INC., formerly known as

Brio Technology, Inc., a Delaware corporation

By:

 

/s/    CRAIG B. COLLINS        

--------------------------------------------------------------------------------

   

Name: Craig B. Collins

Title: Chief Financial Officer and Executive Vice President, Corporate
Development

FOOTHILL CAPITAL CORPORATION, a California corporation

By:

 

/s/    KURT R. MARSDEN        

--------------------------------------------------------------------------------

   

Name: Kurt R. Marsden

Title: Senior Vice President

 

 